Citation Nr: 0818215	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  02-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic left 
shoulder disability. 
 
2.  Entitlement to an initial evaluation in excess of 20 
percent for right (major) shoulder impingement. 

3.  Entitlement to service connection for a chronic headache 
disorder, claimed as migraine headaches. 


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to March 
2000. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 
 
The Board notes that, during the course of a videoconference 
hearing before the undersigned Veterans Law Judge in February 
2005, the veteran withdrew from consideration the issue of 
entitlement to service connection for a disorder 
characterized by "popping" in the chest.  Accordingly, the 
sole issues remaining 
for appellate review are those listed on the title page of 
this decision.  The transcript of this hearing is of record. 
 
The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in April 2005 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The issue pertaining to an increased initial rating for right 
shoulder impingement is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  There is no competent medical evidence linking a current 
left shoulder disability to active service.

2.  The veteran reported recurrent headaches in service and 
continues to suffer from chronic headaches.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a left shoulder disability are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007). 

2.  The criteria for the establishment of service connection 
for chronic headaches have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in 
his possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in May 2005 and January 2006 letters the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claims.  The case was thereafter readjudicated in 
March 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records, 
and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, providing testimony and statements regarding 
his claims.  The veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the left shoulder 
claim, any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the veteran.  See Sanders, 487 F.3d 
881; see also Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).



Left Shoulder

After review, the Board finds that service connection is not 
warranted for a left shoulder disability.  

Service treatment records show that the veteran complained in 
a clinical record dated February 1999 of left shoulder pain 
for the previous two weeks.  The veteran reported that it 
started when he was playing football; he thought it would 
improve with time but it had not.  The examiner reported no 
swelling, dislocation, or tenderness.  Range of motion was 
reported as good with minimal pain.  A March 1999 treatment 
note indicates the veteran was again seeking medical 
treatment due to the history of trauma to his left shoulder 
two weeks before.  The examiner reported the veteran's 
deltoid muscle in his left shoulder was tender to palpitation 
with limited range of motion due to pain; however, there was 
no ecchymosis, no deformity and no crepitus.  The veteran was 
referred for a physical therapy consult.  A March 1999 
treatment note, created by a physical therapist at the 
physical therapy clinic, indicates that the veteran had 
normal x-rays of his left shoulder.  The veteran was 
diagnosed with mild tendonitis.  A November 1999 treatment 
note indicates that the veteran had no shoulder pain at that 
time although he did have a history of bilateral shoulder 
pain for the previous two years.  

On the August 2000 VA examination, the examiner provided a 
diagnosis of normal left shoulder.  

The veteran complained of bilateral shoulder pain in a 
February 2005 VA treatment record.  The veteran was diagnosed 
with chronic shoulder pain.

The veteran was afforded a VA examination in September 2005 
with a subsequent addendum dated in January 2006.  The 
addendum stated that the veteran's left shoulder problems 
while in service were resolved well before discharge with no 
continuity of symptoms indicated; therefore, it is more 
likely than not that his current shoulder disability is not 
related to or caused by his time in active service.  This 
opinion was provided following a review of the claims file 
and his highly probative. 

In sum, there is no competent medical opinion in the record 
which links a current left shoulder disability to service.  
The Board acknowledges the veteran's contentions that his 
left shoulder disability is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  
In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   

Headaches

Service treatment records reveal the veteran was seen on one 
occasion in December 1996 complaining of an extreme headache 
and dizziness.  He was diagnosed as having an acute viral 
illness.  There were no other complaints until his separation 
examination in December 1999 wherein he reported experiencing 
frequent or severe headaches occurring at least 3 times per 
month for which he takes Motrin.  On the July 2000 VA 
examination, he reported that his headaches began in 1998, 
were originally occurring once a week but now were occurring 
more than a month apart.  He reported they usually last for 
one full day, and he treats them with Motrin or going to a 
dark place and putting cold compresses on his head.  The 
diagnosis was subjective history of migraine headaches 
currently abating.

VA treatment records note the veteran with complaints of 
migraine headaches in March 2002.  It was noted they were 
becoming less of a problem.  In August 2002 he gave a history 
of headaches for the past 3 to 4 years which vary in 
frequency.  At times they occur for several days then can be 
gone for weeks.  Midrin did not help, but Aleve does.  The 
assessment was headaches. 

On the VA examination conducted in September 2005 and the 
addendum in 2006, it was noted that the neurological 
examination was normal, and that the veteran had not been 
diagnosed or treated as having migraines other than for his 
statements.  The diagnosis was chronic headaches.

While a diagnosis of migraine headaches has not been 
objectively confirmed, and the only notation of that 
diagnosis was based on the veteran's recitation of that 
disorder as his diagnosis rather than objective findings, the 
Board finds the lack of a diagnosis of migraines is not 
dispositive in this case.  In this regard, the veteran 
complained of chronic headaches at discharge from service 
which he treated with over-the-counter medication.  He 
continued to complain of chronic headaches at his VA 
examination shortly after discharge, and in the years 
following service.  The latest VA examination diagnosed 
chronic headaches.  

Upon review, the Board will resolve all doubt in the 
veteran's favor, and find that the veteran's chronic 
headaches began in service and have continued since that 
time.  Thus, service connection for chronic headaches is 
warranted.  


ORDER

Entitlement to service connection for a chronic left shoulder 
disability is denied. 
 
Entitlement to service connection for chronic headaches is 
granted. 


REMAND

The veteran testified during his hearing before the 
undersigned that he was submitting treatment records from 
Roanoke Orthopedic Center dated from February 5, 2001 to 
November 27, 2001.  Those records are not in the claims file 
and were not considered by the AMC in the March 2006 
supplemental statement of the case.  Thus, on remand, the AMC 
should contact the Roanoke RO to see if those records are 
contained in a temporary file at that office, and if so, such 
records should be associated with the claims file.  If the 
Roanoke RO does not have those records, the veteran should be 
asked to provide another copy of those records, or to provide 
an authorization for the AMC to obtain those records directly 
from the medical facility.  

As remand is otherwise required, ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Additionally, the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Thus, on 
remand the AMC should provide corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if a higher rating 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.  
        
1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if a higher 
rating is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for his right shoulder 
disability since February 2005.  After 
securing any necessary release, such 
records should be requested.  Relevant VA 
treatment records since that date should 
also be obtained from the Salem VA Medical 
Center.

3.  Contact the Roanoke RO and ask whether 
treatment records from Roanoke Orthopedic 
Center dated from February 5, 2001 to 
November 27, 2001 are contained in a 
temporary file at that RO.  If so, such 
records should be associated with the 
claims file.  If not, the veteran should be 
asked to provide copies of those records or 
to complete the appropriate authorization 
so that such records can be requested by 
VA.

4.  After the above is completed to the 
extent possible, readjudicate the issue on 
appeal.  If the determination remains 
adverse to the veteran, he should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


